DETAILED ACTION
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 reads “wherein a thickness of a thickest part is less than or equal to 5 mm.” The claim does specify what part is being referenced so it is impossible to know the thickness of the unknown part. For the purpose of examination, the examiner will interpret the part to be an LED.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiang et al. (US Pub. No. 2018/0343720 A1).
As to claim 1, Qiang et al. teaches an LED lighting unit for animal/plant growth, comprising an array of LED chips, wherein a light source color of each of the LED chips is an incandescent or a warm white, of light source colors defined in JISZ9112 (¶ [0046]-[0048]).
As to claim 2, Qiang et al. teaches the light source color of each of the LED chips is the incandescent (¶ [0046]-[0048]).
As to claim 3, Qiang et al. teaches an LED lighting unit for animal/plant growth, comprising an array of LED chips (multiple emitters in ¶ [0029]), wherein an emission spectrum of light from the LED chips has a first peak with a center wavelength of greater than or equal to 610 nm and less than or equal to 630 nm (¶ [0038]), a second peak with a center wavelength of greater than or equal to 440 nm and less than or equal to 460 nm (¶ [0037]), and a third peak with a center wavelength of greater than or equal to 510 nm and less than or equal to 530 nm (¶ [0040]), a relative emission intensity in the first peak is higher than a relative emission intensity in the second peak, and a relative emission intensity in the third peak is lower than the relative emission intensity in the second peak (Fig. 2).
As to claim 4, Qiang et al. teaches light from the LED chips has a first component with a center wavelength of greater than or equal to 610 nm and less than or equal to 630 nm and a half width of greater than or equal to 90 nm and less than or equal to 110 nm (¶ [0038], Fig. 2), a second component with a center wavelength of greater than or equal to 440 nm and less than or equal to 460 nm and a half width of greater than or equal to 10 nm and less than or equal to 20 nm (¶ [0037], Fig. 2, ¶ [0050]), and a third component with a center wavelength of greater than or equal to 510 nm and less than or equal to 530 nm and a half width of greater than or equal to 50 nm and less than or equal to 60 nm (¶ [0040], Fig. 2, ¶ [0033]), a relative emission intensity in the center wavelength of the first component is higher than a relative emission intensity in the center wavelength of the second component (Fig. 2), and a relative emission intensity in the center wavelength of the third component is lower than the relative emission intensity in the center wavelength of the second component (Fig. 2).
As to claim 5, Qiang et al. teaches the relative emission intensity in the center wavelength of the second component is higher than or equal to 0.5 times and lower than or equal to 0.7 times the relative emission intensity in the center wavelength of the first component (Fig. 2, ¶ [0038]), and the relative emission intensity in the center wavelength of the third component is higher than or equal to 0.3 times and lower than or equal to 0.5 times the relative emission intensity in the center wavelength of the first component (Fig. 2, ¶ [0040]).
As to claim 6, Qiang et al. teaches an array of LED chips, wherein a chromaticity of light from the LED chips falls within a rectangular region connecting four sets of chromaticity coordinates (0.39,0.36), (0.41,0.44), (0.46,0.44), and (0.42,0.36) in an xy chromaticity diagram (¶ [0042]).
As to claim 8, Qiang et al. teaches the LED chips are covered with a transparent protective film (at least #105 in Fig. 1 and in ¶ [0023]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qiang et al. (US Pub. No. 2018/0343720 A1).
As to claim 10, Qiang is not explicit about thicknesses in the device. However, common LEDs in the art are less than 5 mm. Entire LED strips (including a substrate and wiring) are typically 2 mm. Thus, it would have been obvious to one of ordinary skill in the art to maintain a thickness less than 5 mm since it is well known in the art to produce LEDs with such a thickness. 

Claims 7, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiang et al. (US Pub. No. 2018/0343720 A1) in view of Ignatius et al. (US 5,012,609).
As to claim 7, Qiang is silent about ten or more of the LED chips are arranged in series, and four or more rows of the LED chips arranged in series are arranged in parallel.
However, in the same field or endeavor, Ignatius teaches LED chips arranged in series and rows  of LED chips arranged in parallel (Fig. 5). Ignatius teaches this type of wiring setup in order to provide power to the LEDs for illumination. It would have been obvious to one of ordinary skill in the art to arrange multiple emitters in Qiang in a manner similar to Ignatius in order to provide power to the LEDs for illumination.
As to claim 9, Qiang is silent about a substrate film; and a metal wiring portion formed on a surface of the substrate film, wherein the plurality of LED chips is implemented on the metal wiring portion.
However, in the same field or endeavor, Ignatius teaches a substrate film (#20/#21 in Fig. 6); and a metal wiring portion formed on a surface of the substrate film, wherein the plurality of LED chips is implemented on the metal wiring portion (col. 4 ln. 21-36). 
Ignatius teaches a substrate and wiring in order to hold and connect LEDs for illumination. It would have been obvious to one of ordinary skill in the art to supply a substrate and related wiring as taught by Ignatius in order to hold and connect the LEDs of Qiang for illumination.
As to claims 11-13, Qiang is silent about LED lighting unit for animal/plant growth according to claim 1; and a controller electrically connected to the LED lighting unit for animal/plant growth, wherein the controller is externally connected to the LED lighting unit for animal/plant growth, wherein a constant voltage is applied from the controller, wherein the LEDs are controlled by the controller.
However, in the same field or endeavor, Ignatius teaches a controller (Fig. 4)  electrically connected to the LED lighting unit for animal/plant growth for supplying voltage to the LEDs, wherein the controller is externally connected to the LED lighting unit for animal/plant growth (Fig. 5).
Ignatius teaches a controller in order to provide voltage and control the LEDs in the array.
It would have been obvious to one of ordinary skill in the art to provide an external controller such as one taught by Ignatius for the LEDs of Qiang in order to control the emission of the LEDs.
As to claims 14-17, Qiang is silent about a board, a shelf on the lower side of the board and the LED unit placed on a side of the shelf in a building.
However, in the same field or endeavor, Ignatius teaches a board (#21 in Fig. 6), a shelf (#20 in Fig. 6) on the lower side of the board and the LED unit (#5 in Fig. 6) placed on a side of the shelf in a building (for example a greenhouse).
Ignatius teaches these in order to create an apparatus for plant growth.
It would have been obvious to one of ordinary skill in the art to provide the added structure of Ignatius to the device of Qiang in order to create an apparatus for plant growth.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser or incomplete rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875